PER CURIAM.
Plaintiff is the owner of a five-level parking garage in a high-rise condominium apartment building containing 193 units. Plaintiff appeals from the judgment of the Tax Court of New Jersey affirming the $405,000 assessment placed on the parking garage by the Hudson County Board of Taxation. Plaintiff offered no proof as to the value of the garage structure but contended in the Tax Court and here that the value was re-*480fleeted in the assessments of each condominium unit and that it was improper to assess the garage separately.
We affirm substantially for the reasons given by Judge Crab-tree in the Tax Court, 2 N.J.Tax 565. It is clear that the Master Deed conveyed title to the parking garage to plaintiff separate from the ownership of each condominium apartment unit. The parking garage was part of the “common areas” which were distinguished from the individual apartment units and the “common elements” of the apartment building. In fact, plaintiff’s attorneys stipulated below that the parking garage was owned by plaintiff separately and “was not conveyed as part of the percentage given to each unit owner.” Plaintiff’s assertion that a separate assessment of the parking garage resulted in double taxation is refuted by testimony offered by defendant’s witness, formerly the Chief Tax Auditor of the Hudson County Board of Taxation. He testified that on separate appeals of condominium unit owners, a pro rata share of the parking garage assessment was deducted from the assessment of each condominium unit which was the subject of a tax appeal.
Affirmed.